Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00657-CV

                           DTND SIERRA INVESTMENT, LLC,
                                     Appellant

                                               v.

                     HSBC BANK USA, NATIONAL ASSOCIATION,
                       as Successor Trustee to Wells Fargo Bank, N.A.,
                as Trustee for Bear Stearns Mortgage Funding Trust 2006-AC1,
                         Asset-Backed Certificates, Series 2006-AC1,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-00165
                          Honorable Richard Price, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, HSBC Bank SA, National Association, recover its
costs of this appeal from appellant, DTND Sierra Investment, LLC.

       SIGNED June 15, 2016.


                                                _____________________________
                                                Rebeca C. Martinez, Justice